DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 7-18 are allowed, renumbered 1-12. Claims 1-6 are cancelled.
Claims 7, 11, 15 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An image forming apparatus, comprising: 
an image forming unit that forms an image on a sheet of paper; 
an image reader that reads the image from the sheet of paper; 
a memory that stores adjustment image data for use in an imaging operation, the adjustment image data including: 
a single identification mark indicating a plurality of identification information, the identification mark to be located in a vicinity of a longitudinal center of the sheet of paper, 
evaluation marks adjacent to the identification mark and located in the vicinity of the longitudinal center of the sheet of paper, 
an indicator mark to indicate a feed direction of the sheet of paper, and 
a frame line to surround the identification mark, the evaluation marks and the indicator mark; and control circuitry configured to read the adjustment image data from the memory, control the image forming unit to form an adjustment image for use in the imaging operation on the sheet of paper according to the read image data, the adjustment image including the identification mark, the evaluation marks, the indicator mark and the frame line, and 2Application No. 16/952,107 Response to Office Action of September 8, 2021 control the image reader to read the adjustment image, and adjust an imaging operation in accordance with read data
Kishi (US 9,100,611) teaches a non-transitory computer-readable storage medium stores image data for adjustment of image formation. The image data includes a cross-hair formed in a corner of a recording medium, and a corner edge detection mark formed to detect a folded corner edge of the recording medium from read data obtained when the corner of the recording medium including an area where the cross-hair is formed on one side is folded to an opposite side to the one side of the recording medium and an image reader reads the opposite side.
However, Kishi does not teach the invention as claimed, especially a single identification mark indicating a plurality of identification information, the identification mark to be located in a vicinity of a longitudinal center of the sheet of paper, 
evaluation marks adjacent to the identification mark and located in the vicinity of the longitudinal center of the sheet of paper, 
an indicator mark to indicate a feed direction of the sheet of paper, and 
a frame line to surround the identification mark, the evaluation marks and the indicator mark; and control circuitry configured to read the adjustment image data from the memory, control the image forming unit to form an adjustment image for use in the imaging operation on the sheet of paper according to the read image data, the adjustment image including the identification mark, the evaluation marks, the indicator mark and the frame line, and 2Application No. 16/952,107 Response to Office Action of September 8, 2021 control the image reader to read the adjustment image, and adjust an imaging operation in accordance with read data
Itoh (US 2005/0024694) teaches a facsimile apparatus having a multi-color printing function is disclosed. The facsimile apparatus includes an information registering part configured to register registration information including book mark printing colors used for printing a book mark corresponding to a sender of a plurality of senders, a determining part configured to determine, based on the registration information, whether to print the book mark when receiving image 
However, Itoh does not teach the invention as claimed, especially a single identification mark indicating a plurality of identification information, the identification mark to be located in a vicinity of a longitudinal center of the sheet of paper, 
evaluation marks adjacent to the identification mark and located in the vicinity of the longitudinal center of the sheet of paper, 
an indicator mark to indicate a feed direction of the sheet of paper, and 
a frame line to surround the identification mark, the evaluation marks and the indicator mark; and control circuitry configured to read the adjustment image data from the memory, control the image forming unit to form an adjustment image for use in the imaging operation on the sheet of paper according to the read image data, the adjustment image including the identification mark, the evaluation marks, the indicator mark and the frame line, and 2Application No. 16/952,107 Response to Office Action of September 8, 2021 control the image reader to read the adjustment image, and adjust an imaging operation in accordance with read data
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675